Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivot point being behind point C, as in at least claim 1, in conjunction with handle having a skin interconnect member with an application surface at the top surface, and the skin interconnect member being “configured to receive a razor cartridge” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,12 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Examiner understands that the pivot point P can be established with a distinct pivoting axle, such as axle 57 in figure 5B, which corresponds to the pivot point P in figure 8.  Examiner also understands that the pivot point can be created virtually, as discussed in Applicant’s specification, most notably on lines 15-17 of page 18, which broadly notes that virtual pivot bearings include shell bearings and linkages, and on 
Applicant has excellent support for the pivot point P being in front of the plane Q, as illustrated in figure 8.  In this case, the pivot point is formed inside the skin engaging member by axles such as 57 seen in figure 5B.  However, Applicant has deleted from the claims recitation about the pivot point being in front of the plane Q, and there are now only recitations of the pivot point being behind the plane Q.  This is not illustrated, note the preceding drawing objection.  The ability to create virtual pivot points at a variety of locations is known in the art, as seen in Howell et al.(9,193,079), but Howell does not have the added complexity of a skin interconnect member (claim 1) or interconnect member (claim 24) that is part of the handle but must also rotate in conjunction with the razor cartridge, nor does Howell teach the pivot point being behind the rearwardmost point of an interconnect member as required near the end of claims 1 and 24.  Apprille (5,661,907) shows a shell bearing that creates a virtual pivot point P (figure 6), but Apprille does not explain how such a shell bearing would work in conjunction with a skin interconnect member that has an application surface and is part of the handle.
Applicant’s figures 12A and 12B show a pivot axis (A1) that is somewhat more rearward, but it is not shown what the relationship is between the axis A1 and the rear plane of the skin interconnect member, nor do figures 12A and 12B educate anyone on how that pivot axis A1 is created, as the shown junctures would not create the pivot axis A1.  Note that in figures 12A and 12B, the rear surfaces of the skin interconnect member might be hidden inside the cartridge.


Currently, there is no prior art rejection.  There is no indication of allowable subject matter, as it is not clear how the claims will be rectified to overcome the 112 rejection.

Applicant’s arguments with respect to claims have been considered but are not all persuasive.
Applicant’s amendment to claim 1 has overcome the rejection under 35 USC 112b.
Applicant argues against the drawing objection, noting that figure 9 shows a “range box “ R2 for the pivot point P2.  However, the range box in figure 9 is not the range box claimed in claims 1 and 24 (the claimed range boxes do not extend in front of the rear surface of the skin interconnect member), and furthermore, the point P2 in figure 9 is not in the claimed range of claims 1 and 24.
Applicant further argues against the drawing objection, noting that figures 12A and 12B have a more rearward pivot point A1, but figures 12A and 12B do not clearly 
In regard to the rejection under 35 USC 112a, Applicant argues employment of an exemplary shell bearing, like in Apprille, to create a virtual pivot.  However, Applicant provides zero explanation of how a shell bearing, like in Apprille, could be modified to include the claimed subject matter of claims 1 and 24, namely the skin interconnect member with an application surface at a top surface of the handle (claim 1) or the handle interconnect member with the pivot point relatively positioned with the interconnect member as claimed in claim 24.   Likewise, Applicant does not explain how a linkage-created virtual pivot, like in Howell could be modified to include the claimed subject matter of claims 1 and 24, namely the skin interconnect member with an application surface at a top surface of the handle (claim 1) or the handle interconnect member with the pivot point relatively positioned with the interconnect member as claimed in claim 24.  
	If Applicant would like to further discuss this rejection, she is invited to call the Examiner any time.    This is a voluminous application, and there are many other things that could be claimed instead of pursuing the pivot-behind-the-skin-interconnect-member.  Alternately, perhaps a CIP is in order to mechanically flesh out how the pivot-behind-the-skin-interconnect-member is achieved.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724